MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                        FILED
      this Memorandum Decision shall not be
                                                                               Jan 17 2020, 8:51 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                  CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
      the defense of res judicata, collateral                                        and Tax Court

      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
      Jeffrey C. Sharp                                         Donald W. Shelmon
      Frankfort, Indiana                                       Rensselaer, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jeffrey C. Sharp,                                        January 17, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-DR-2131
              v.                                               Appeal from the Jasper Circuit
                                                               Court
      Shiela D. (Sharp) Scott,                                 The Honorable Rex W. Kepner,
      Appellee-Petitioner.                                     Special Judge
                                                               Trial Court Cause No.
                                                               37C01-1410-DR-874



      Najam, Judge.


                                       Statement of the Case
[1]   Jeffrey C. Sharp (“Husband”), pro se, appeals the trial court’s entry of an order

      on a rule to show cause in which the court appointed an individual to sell



      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2131 | January 17, 2020                  Page 1 of 7
      certain parcels of real estate in the country of Belize. Husband raises six issues

      for our review, which we revise and restate as the following two issues:


              1.       Whether the trial court had subject matter jurisdiction to
                       order the sale of real property in Belize.

              2.       Whether the trial court denied Husband due process when
                       it prohibited him from objecting to the sale of the real
                       property.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Husband and Shiela Sharp (“Wife”) were married on September 8, 1994. 1 In

      2005, Husband and Wife purchased three parcels of real property in the country

      of Belize. On October 28, 2015, following the entry of a dissolution decree, the

      trial court issued an order in which it divided the parties’ assets. In particular,

      the court awarded two of the properties located in Belize to Wife and one of the

      properties to Husband.


[4]   In October 2016, the court appointed a commissioner to execute documents

      related to the real property. At some point following the court’s appointment of

      the commissioner, Husband sold one of the properties that the court had

      awarded to Wife. Thereafter, both Husband and Wife filed motions for rule to




      1
        The only document Husband has provided in the record on appeal is the transcript from the hearing on the
      motion for rule to show cause. Accordingly, our statement of the facts is limited to the facts that can be
      ascertained from that transcript.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2131 | January 17, 2020               Page 2 of 7
      show cause with the trial court. Following a hearing on the motions, the court

      entered an order in which the court, in relevant part, appointed an individual to

      sell the remaining two properties in Belize. The court further ordered that

      “neither of the parties . . . shall take any actions nor allow any other person,

      representative, attorney or agent to take actions to restrict or object to the sale of

      said parcels of real estate.” Appealed Order at 1. 2 This appeal ensued.


                                       Discussion and Decision
[5]   Husband appeals the trial court’s order on the motions for rule to show cause.

      We first note that Husband is proceeding pro se. “It is well settled that pro se

      litigants are held to the same legal standards as licensed attorneys. This means

      that pro se litigants are bound to follow the established rules of procedure and

      must be prepared to accept the consequences of their failure to do so.” Basic v.

      Amouri, 58 N.E.3d 980, 983-984 (Ind. Ct. App. 2016) (internal citation

      omitted).


                                  Issue One: Subject Matter Jurisdiction

[6]   Husband first asserts that the trial court erred when it appointed a

      commissioner to execute documents related to the real property and when it

      appointed an individual to sell the property in Belize. Specifically, Husband

      contends that the trial court erred because the court lacked subject matter

      jurisdiction over the real property. As this Court has recently stated, “[w]hether




      2
          Husband has not provided an appendix in his record on appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2131 | January 17, 2020   Page 3 of 7
      a trial court has jurisdiction is a question of law that we review de novo.”

      Edwards v. Edwards, 132 N.E.3d 391, 395 (Ind. Ct. App. 2019).


[7]   On appeal, Husband contends that the court lacked subject matter jurisdiction

      in Belize and, accordingly, the court lacked jurisdiction to appoint the

      commissioner to execute documents and to appoint a person to sell the

      properties. Husband maintains that, because the court lacked jurisdiction, the

      court’s act of appointing those individuals constituted fraud, which fraud

      “precipitated the crimes of: theft, wire fraud[,] and collusion of mail fraud.”

      Appellant’s Br. at 7. However, we hold that Husband has failed to meet his

      burden on appeal to demonstrate that the court lacked jurisdiction over the

      properties.


[8]   It is well settled that the Indiana Appellate Rules require an appellant to include

      in his brief an argument section that “contain[s] the contentions of the appellant

      on the issues presented, supported by cogent reasoning. Each contention must

      be supported by citation to the authorities, statutes, and the Appendix or parts

      of the Record on appeal relied on[.]” Ind. Appellate Rule 46(A)(8)(a). Cogent

      argument supported by adequate citation to authority “promotes impartiality in

      the appellate tribunal. A court which must search the record and make up its

      own arguments because a party has not adequately presented them runs the risk

      of becoming an advocate rather than an adjudicator.” Young v. Butts, 685

      N.E.2d 147, 151 (Ind. Ct. App. 1997). We will not address arguments so

      poorly developed or expressed that they cannot be understood. Basic, 58

      N.E.3d at 984 (quotation marks omitted).

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2131 | January 17, 2020   Page 4 of 7
[9]    Here, Husband’s argument wholly fails to comply with Indiana Appellate Rule

       46(A)(8)(a). Husband has not provided any argument to explain why the court,

       which had jurisdiction over the marriage, lacked jurisdiction over the marital

       property. Nor has husband provided any argument to explain how the trial

       court’s appointment of the individuals to execute documents or to sell the

       properties constituted fraud, theft, wire fraud, or mail fraud. Further, Husband

       has not provided a single citation to the record or legal authorities to support his

       assertions.3 As a result, Husband has not met his burden on appeal to

       demonstrate that that trial court lacked subject matter jurisdiction over the

       properties.


                                            Issue Two: Due Process

[10]   Husband next asserts that the trial court denied him due process. “Whether a

       party was denied due process is a question of law that we review de novo.”

       Hilligoss v. State, 45 N.E.3d 1228, 1230 (Ind. Ct. App. 2015). Husband

       specifically contends that the trial court denied him due process when it

       prohibited him from objecting to the sale of the real estate in Belize. However,

       we again hold that Husband has failed to comply with our Appellate Rules and,

       as such, has failed to meet his burden on appeal on this issue.




       3
         In this Statement of the Facts, Husband contends that the court violated Indiana Code Section 31-15-7-9.1
       and his constitutional rights when it appointed a commissioner to execute documents related to the
       properties. However, Husband has not provided any argument in his argument section as to how the court’s
       actions violated that statute or his constitutional rights.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2131 | January 17, 2020                 Page 5 of 7
[11]   Husband’s entire argument on this issue is as follows:


               Whether the Court committed reversible error when it denied
               Mr. Sharp due process is not in question. Judge Kepner’s order,
               in and of itself, documents the denial of due process. “No person
               shall be deprived of life, liberty, or property without due
               process.” On August 19, 2019, Judge Kepner issued an Order in
               this case, that in particular reads as follows: “2. That neither
               parties [sic], being Shiela D. (Sharp) Scott or Jeffrey C. Sharp
               shall take any actions nor allow any other person, representative,
               attorney or agent to take any actions to restrict or object to the
               sale of said parcels of real estate.”


       Appellant’s Br. at 6 (emphasis in original).


[12]   Husband’s argument wholly fails to comply with Indiana Appellate Rule

       46(A)(8)(a). Husband has simply asserted, without more, that the court

       violated his due process rights. Husband makes no argument to explain how

       the trial court’s order might have denied him due process. Further, Husband

       does not provide a single citation to legal authority that might support such an

       argument. Accordingly, Husband has failed to meet his burden on appeal to

       demonstrate that the trial court denied him his due process rights. 4




       4
         Husband also briefly asserts that the trial court’s October 2015 order dividing the marital assets was
       erroneous because the cause number on the second page of the order was missing four digits. However,
       Husband has not provided a copy of that allegedly erroneous order in his record on appeal. Accordingly, he
       has not met his burden to demonstrate that the trial court erred when it issued that order. In any event,
       Husband has not made any argument, let alone cogent argument, to explain how that alleged error might
       constitute reversible error. See App. R. 66(A).

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2131 | January 17, 2020                Page 6 of 7
[13]   In sum, Husband has failed to comply with the Indiana Rules of Appellate

       Procedure and, as such, has not met his burden on appeal to demonstrate that

       the trial court erred. Accordingly, we affirm the trial court’s order.


[14]   Affirmed.


       Vaidik, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2131 | January 17, 2020   Page 7 of 7